DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and species B) (CSF-1 receptor antibody products) in the reply filed on 05 July 2022 is acknowledged.
Claims 13-17 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 July 2022.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 02 September 2020 and 29 March 2021 have been entered in full.  Claims 6 and 18-26 are canceled.  Claims 13-17 and 27 are withdrawn from further consideration as discussed above.  Claims 1-5 and 7-12 are under examination to the extent they read on the elected invention and species.

Specification
The disclosure is objected to because of the following informalities: The brief description of Figure 7 indicates that the treatment groups are vehicle (PBS), CSF1R Ab, CSF2, or CSF1R+CSF2.  However, Figure 7 indicates that the treatment groups are vehicle (PBS), CSF1R Ab, CSF2, or CSF1R Ab+CSF2.  Clarification and correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “…a method of suppressing or inhibiting microglial in a subject…” which makes no sense.  What specifically is being inhibited or suppressed about the microglial cell?  Cell division, cell differentiation, or cell activation are all possibilities but it is not clear what is encompassed by the claim. 
Claim 9 recites that the activity of the administered therapeutic agent can be to “protect loss of retinal ganglion cells.”  It is not clear if the agent protects against loss, or actually protects the loss process itself.  Amending the claim to recite “protect survival of retinal ganglion cells” is suggested.
Claim 11 is indefinite in that it is not clear what is required in the recited composition due to the use of “and/or” followed by “and.”  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating glaucoma in a subject, comprising administering intravitreally to the eye of said subject an inhibitor of CSF1 receptor, wherein said inhibitor is an antagonistic CSF1 receptor antibody, 
does not reasonably provide enablement for methods for treating other optic neuropathies or inhibiting microglial activity in subjects other than those suffering from glaucoma, or methods of administering other CSF1 receptor inhibitory agents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, nature of the invention is complex and unpredictable, involving the effects of biological and biochemical molecules on physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
More specifically, the claims are directed to methods of treating an optic neuropathic disorder or inhibiting microglia in a subject, comprising locally administering to the eye an inhibitor of CSF1 receptor which is an antibody product (the elected species).  The claims are broad with respect to the disorder being treated or the cellular effect that is achieved.  For example, optic neuropathic disorders encompass a genus with different etiologies, symptoms, and affected cellular processes.  Kumaran et al. (2015, Craniomaxillofacial Trauma and Reconstruction 8(1):31-41) teach that direct or indirect trauma can cause optic neuropathies that involve retinal ganglion cells (RGCs) and support cells, and involve primary and secondary mechanisms of damage (see introduction).  Petzold et al. (2014, Autoimmunity Reviews 13:539-545) explain that several autoimmune diseases can also result in optic neuropathies, which involve different types of optic neuritis, involving different biomarkers and responding differently to treatments (abstract, sections 4 and 6).  Hayreh (2000, Indian J Opthalmol 48:171-194) teaches that various ischaemic events can cause different types of optic neuropathies (abstract).  Infections can also cause various optic neuropathies, with different symptoms and treatment options (see Kahloun et al., 2015, Eye and Brain 7: 59-81; abstract).  Furthermore, claims that recite an effect on microglial cells do not specify what the desired effect is: proliferation, differentiation, activation, apoptosis, signaling, etc., and further do not require that the subject being treated has any disease or disorder. 
The amount of specific guidance and working examples provided by the application is narrower.  The specification asserts that the claimed methods work.  While there is no section entitled “working examples,” it is noted that the drawings provide data from experiments which support the asserted positive therapeutic outcomes asserted by the specification in part.  Specifically, the drawings show upregulated expression of CSF1 and CSF1R, and downregulation of CSF2 in a mouse glaucoma model having elevated intraocular pressure.  The drawings further show that treatment of the glaucoma mouse model with CSF1R antibody, CSF2, or a combination of CSF1R antibody and CSF2 resulted in lowered intraocular pressure and decreased retinal ganglion cell loss.  The drawings further show that visual function and acuity were better in CSF1R antibody-treated, CSF2-treated, and CSF1R antibody + CSF2-treated glaucoma model mice.  However, the specification does not establish that the mouse glaucoma model is predictive of any other type of optic neuropathy, or have a desired effect on microganglia of any type in any situation.
The prior art establishes that “optic neuropathy” encompasses a large genus of disorders having different etiologies, symptoms, affected cellular processes, biomarkers, approved therapeutic approaches, etc., as discussed above.  Absent evidence to the contrary, the ordinary skilled artisan would have appreciated that it would have been unlikely that a single drug target would have been effective to treat a wide diversity of disorders.  
Due to the large quantity of experimentation necessary to determine how to treat any optic neuropathy or suppress/inhibit microglial cells for any reason with any CSF-1 inhibitor, CSF-1R inhibitor, or CSF2; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art establishing the complexity of the disease being treated; the unpredictability of the effects of any new therapeutic agent on any new pathological state; and the breadth of the claims; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Conclusion
	No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schallenberg et al. (2009, Experimental Eye Research 89:665-677).  Schallenberg et al. administered GM-CSF (also known as CSF2) to the eyes of an animal glaucoma model and found protection of retinal ganglion cells, and further suggested that GM-CSF may be a useful therapeutic for optic neuropathies such as glaucoma.  Schallenberg et al. is not applied as prior art at this time because the elected species is CSF-1 receptor antibody products.  Since no generic claim has been found to be allowable at this point, rejoinder of non-elected species would be premature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
25 August 2022